EX-10.1

 
 
EMPLOYMENT AGREEMENT
 
 
THIS AGREEMENT made as of January 1, 2010.
 
BETWEEN:
 
Emeritus Corporation, a corporation duly incorporated under the laws of the
State of Washington;
 
(“Emeritus")
 
AND:
 
Raymond R. Brandstrom, Jr., an individual,
 
(the "Executive")
 
WHEREAS: Executive has been employed by Emeritus most recently as Executive Vice
President of Finance and Chief Financial Officer;
 
WHEREAS:  Executive will resign his current position;
 
WHEREAS:  Executive and Emeritus wish to formally record the terms and
conditions upon which the Executive will remain employed by Emeritus, and each
of Emeritus and the Executive have agreed to the terms and conditions set forth
in this Agreement, as evidenced by their execution hereof.
 
NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
the mutual covenants and agreements herein contained, the parties hereto
covenant and agree as follows:
 
ARTICLE 1 
 
CONTRACT FOR SERVICES
 
1.1  
Engagement of Executive.  Subject to earlier termination of  Employment as
hereinafter provided, Emeritus hereby agrees to employ the Executive as Vice
Chairman of the Board and as a Director in accordance with the terms and
provisions hereof. The Executive shall perform his duties hereunder in Seattle,
Washington, at Emeritus’s corporate headquarters. However, Executive
acknowledges and agrees that the performance of his duties hereunder may require
significant domestic and some international travel.  Notwithstanding the
foregoing, Executive shall not serve as or be considered an Officer of Emeritus
during the term of this Agreement.

 
1.2  
Term.  Unless terminated earlier in accordance with the provisions hereof, the
term of employment under this Agreement shall commence on January 1, 2010 (the
"Effective


 
 

--------------------------------------------------------------------------------

 

 

 
Date") and shall continue until December 31, 2014, unless terminated by either
party as provided herein (the "Term").

 
1.3  
Duties.  During the Term of this agreement and unless and until otherwise agreed
the Executive shall be considered employed on a full time basis and shall devote
as much time and attention to the duties reasonably requested by Emeritus, as he
and Emeritus reasonably determine appropriate. The Executive agrees and
undertakes to inform the board of directors of Emeritus, (the “Board”)
immediately after becoming aware of any matter that may in any way raise a
conflict of interest between the Executive and Emeritus.  The services hereunder
shall be provided on the basis of the following terms and conditions and as set
forth in Emeritus’s By-Laws, which are incorporated here by reference:

 
ARTICLE 2 
 
COMPENSATION
 
2.1  
Compensation.

 
(a)  
As compensation for services rendered by the Executive during the Term, the
Executive shall be paid an annualized salary (the "Salary") according to the
following schedule:

 
From January 1, 2010 through December 31, 2010, his Salary will be equal to his
2009 base salary of $295,750;
 
From January 1, 2011 through December 31, 2011, his Salary will be 69% of his
2009 base salary, or $203,931;
 
From January 1, 2012 through December 31, 2012, his Salary will be 51.7% of his
2009 base salary or $152,948.
 
From January 1, 2013 through December 31, 2014, his Salary will be $100 per
year.
 
Executive shall not be entitled to any additional pay for overtime hours. The
Salary shall be paid to the Executive in accordance with Emeritus’s general
policies and procedures, but no less than once per month. Except as specifically
set forth herein, the Salary includes any and all payments to which the
Executive is entitled from Emeritus hereunder and under any applicable law,
regulation or agreement.
 
Unless modified by mutual agreement in the manner set forth herein, Executive
will be deemed to have resigned as of December 31, 2014, and will no longer be
an employee as of that date.
 
(b)  
Emeritus will deduct from Executive's Salary and any other amounts payable to
Executive under this Agreement all applicable taxes, charges or other
withholdings required by applicable law in any applicable territory, or
otherwise


 
 

--------------------------------------------------------------------------------

 

 

 
properly authorized by Executive.

 
(c)  
Executive shall be paid the incentive compensation to which he is entitled under
applicable Emeritus Plans in respect of services performed in 2009.

 
(d)  
If Executive is compensated for his services as an employee, consultant, and/or
independent contractor by CPM Group, Inc. and/or affiliates prior to
December 31, 2012, Executive’s Salary shall be reduced by fifty percent (50%) of
the amount of that compensation but shall not be less than zero.  Executive
acknowledges an affirmative obligation on his part to notify Emeritus and the
Board immediately upon receiving any compensation that may be subject to this
paragraph.

 
2.2  
Stock Options.

 
(a)  
As long as Executive remains a Director, he shall receive Emeritus common stock
equivalent to the annual outside director grant under Emeritus’s employee stock
option plan.

 
(b)  
At such time as Executive is no longer an employee, all granted stock options
shall vest and Executive will have two years to exercise options.

 
(c)  
In lieu of stock option awards that have been earned but have not been not
granted to Executive due to Executive's contemplated earlier retirement,
Executive shall be paid $139,000 in cash, which amount will be grossed up for
federal income taxes payable by Executive with respect to such amount.

 
2.3  
Expenses.  The Executive will be reimbursed by Emeritus for all reasonable
business expenses actually incurred by the Executive in connection with his
duties, within previously approved budgets, upon submission of a monthly
statement of expenses. The Executive shall bear any tax payments resulting from
the aforesaid, to the extent applicable. Notwithstanding the above, any expense
exceeding $5,000 shall require Emeritus's approval in advance.

 
2.4  
Benefits.

 
(a)  
Executive and his children shall be covered by the Emeritus Executive Benefit
Plan (“Plan”) from January 1, 2010 through December 31, 2013.  This Plan
provides full medical coverage for Executive and his dependants, $250,000 of
supplemental life insurance coverage paid by Emeritus and the Top
Hat/Non-Qualified deferred compensation plan with a company match of an amount
equal to the amount awarded other executives under the Top Hat/Non-Qualified
deferred compensation plan and ability to defer up to 25% of compensation and
bonuses. Should any improvements be made to the Plan, Executive at his election
is entitled to participate and Emeritus shall adjust his compensation to cover
any additional costs, if any.


 
 

--------------------------------------------------------------------------------

 

 
(b)  
In the event of Executive’s death during the Term of this Agreement, his
children will be entitled to coverage under COBRA for 36 months thereafter.

 
(c)  
During the Term of this Agreement, Executive shall be entitled to: (1) the Plan
medical and dental insurance; (2) the Plan Life Insurance; (3) LTD Insurance;
(4) Emeritus-paid parking at company headquarters; and (5) $500/month automobile
allowance.

 
(d)  
At the expiration of the Term of this Agreement, if Executive elects continued
coverage under COBRA for himself and/or his family, Emeritus shall pay the cost
of such continued coverage for a period of eighteen (18) months.

 
2.5  
Deductions.  The Executive acknowledges that all payments by Emeritus in respect
of the services provided by the Executive shall be net of all amounts which
Emeritus as employer is required to deduct or withhold from Salary or other
payments to an executive in accordance with the statutory requirements
(including, without limitation, income tax, employee contributions and
unemployment insurance contributions) of any applicable jurisdiction (including,
without limitation, the law of the State of Washington).

 
ARTICLE 3 
 
CONFIDENTIALITY
 
3.1  
Maintenance of Confidential Information.  The Executive acknowledges that in the
course of employment hereunder the Executive will, either directly or
indirectly, have access to and be entrusted with information (whether oral,
written or by inspection) relating to Emeritus or its subsidiaries, affiliates,
associates or customers (the "Confidential Information"). For the purposes of
this Agreement, "Confidential Information" includes, without limitation, any and
all trade secrets, inventions, innovations, techniques, processes, formulas,
drawings, designs, products, systems, creations, improvements, documentation,
data, specifications, technical reports, customer lists, supplier lists,
distributor lists, distribution channels and methods, retailer lists, reseller
lists, employee information, financial information, sales or marketing plans,
competitive analysis reports and any other thing or information whatsoever,
whether copyrightable or uncopyrightable or patentable or unpatentable.  The
Executive acknowledges that the Confidential Information constitutes a
proprietary right, which Emeritus is entitled to protect.  Accordingly the
Executive covenants and agrees that during the Term and thereafter until such
time as all the Confidential Information becomes publicly known and made
generally available through no action or inaction of the Executive, the
Executive will keep in strict confidence the Confidential Information and shall
not, without prior written consent of Emeritus, disclose, use or otherwise
disseminate the Confidential Information, directly or indirectly, to any third
party.

 
3.2  
Exceptions.  The general prohibition contained in Section 3.1 against the
unauthorized disclosure, use or dissemination of the Confidential Information
shall not apply in respect of any Confidential Information that:

 
(a)  
is available to the public generally in the form disclosed;


 
 

--------------------------------------------------------------------------------

 

 
(b)  
becomes part of the public domain through no fault of the Executive;

 
(c)  
is already in the lawful possession of the Executive at the time of receipt of
the Confidential Information; or

 
(d)  
is compelled by applicable law to be disclosed, provided that the Executive
gives Emeritus prompt written notice of such requirement prior to such
disclosure and provides assistance in obtaining an order protecting the
Confidential Information from public disclosure.

 
3.3  
Fiduciary Obligation. The Executive declares that the Executive's relationship
to Emeritus is that of fiduciary, and the Executive agrees to act towards
Emeritus and otherwise behave as a fiduciary of Emeritus.

 
ARTICLE 4 
NON-COMPETITION
 
4.1  
Non Competition. With the exception of Executive’s involvement with CPM Group,
Inc., and/or affiliates which is expressly allowed under this Agreement,
Executive will remain subject to the Noncompetition Agreement dated as of
September 29, 1995 between Executive and Emeritus, and Executive agrees and
undertakes that he will not, so long as he is employed by Emeritus and for a
period of 24 months following termination of his employment for whatever reason,
directly or indirectly, as owner, partner, joint venture, stockholder, employee,
broker, agent, principal, corporate officer, director, licensor or in any other
capacity whatever engage in, become financially interested in, be employed by,
or have any connection with any business or venture that is active in any field
in which Emeritus operates or holds Proprietary Information, currently or at any
time until the termination of the Agreement, provided, however, that Executive
may own securities of any corporation which is engaged in such business and is
publicly owned and traded but in an amount not to exceed at any one time five
percent (5%) of any class of stock or securities of such Association, so long as
he has no active role in the publicly owned and traded Association as director,
employee, consultant or otherwise.

 
4.2  
Conflict of Interest: Executive acknowledges that he maintains an affirmative
obligation to continue to notify Emeritus and the Board in each and every case
that it is apparent that activities or investments in which he is engaged could
pose a conflict of interest with Emeritus, whether or not permitted under
Section 4.1 above.

 
4.3  
No Solicitation. Executive agrees and undertakes that during the period of his
employment and for a period of 24 months following termination, he will not,
directly or indirectly, including personally or in any business in which he is
an officer, director or shareholder, for any purpose or in any place, employ any
person  (as an employee or consultant) employed by Emeritus at such time or
during the preceding twelve months, unless such person has been terminated by
Emeritus, provided however, that such person who is terminated by Emeritus may
be employed by Executive as described above only after the expiration of twelve
months after the effective date of such termination.


 
 

--------------------------------------------------------------------------------

 

 


ARTICLE 5 
TERMINATION
 
5.1  
At all times during the term of Executive’s employment under this Agreement,
Emeritus shall be entitled to terminate Executive’s employment for “cause” upon
written notification to Executive of the grounds for termination.   If
Executive’s employment is terminated for “cause," Executive will not be entitled
to and shall not receive any compensation or benefits of any type following the
effective date of termination.  As used in this Agreement, the term "cause"
shall be limited to acts of embezzlement, fraud, conviction of a felony, plea of
guilty or nolo contendere to a felony charge.  Emeritus shall give Executive
written notice prior to terminating Executive’s employment based upon a breach
of this Agreement, setting forth the exact nature of any alleged breach and the
conduct required to cure such breach.  Executive shall have fourteen (14) days
from the giving of such notice within which to cure.

 
ARTICLE 6  
MUTUAL REPRESENTATIONS
 
6.1  
Executive represents and warrants to Emeritus that the execution and delivery of
this Agreement and the fulfillment of the terms hereof (i) will not constitute a
default under or conflict with any agreement or other instrument to which he is
a party or by which he is bound, and (ii) do not require the consent of any
person or entity.

 
6.2  
Emeritus represents and warrants to Executive that this Agreement has been duly
authorized, executed and delivered by Emeritus and that the fulfillment of the
terms hereof (i) will not constitute a default under or conflict with any
agreement of other instrument to which it is a party or by which it is bound,
and (ii) do not require the consent of any person of entity.

 
6.3  
Each party hereto warrants and represents to the other that this Agreement
constitutes the valid and binding obligation of such party enforceable against
such party in accordance with its terms subject to applicable bankruptcy,
insolvency, moratorium and similar laws affecting creditors' rights generally,
and subject, as to enforceability, to general principles of equity (regardless
if enforcement is sought in proceeding in equity or at law).

 
ARTICLE 7 
 
NOTICES
 
7.1  
Notices.  All notices required or allowed to be given under this Agreement shall
be made either personally by delivery to or by facsimile transmission to the
address as hereinafter set forth or to such other address as may be designated
from time to time by such party in writing:


 
 

--------------------------------------------------------------------------------

 

 
(a)  
in the case of Emeritus, to:

 
Attn: Granger Cobb
 
President & Co-CEO
 
Emeritus Corporation
 
3131 Elliott Avenue, Suite 500
 
Seattle, WA  98121


With a copy to:
Daniel Baty
Chairman & Co-CEO
Emeritus Corporation
3131 Elliott Avenue, Suite 500
Seattle, WA  98121
 
(b)  
in the case of the Board, to:



Rob Marks, Compensation Committee Chair
Marks Ventures, LLC
35 Mason Street, 3rd Floor
Greenwich, CT  06830
 
(c)  
and in the case of the Executive, to the Executive's last residence address
known to Emeritus.

 
7.2  
Change of Address.  Any party may, from time to time, change its address for
service hereunder by written notice to the other party in the manner aforesaid.

 
ARTICLE 8 
 
GENERAL
 
8.1  
Entire Agreement.  As of the date hereof, any and all previous agreements,
written or oral between the parties hereto or on their behalf relating to the
employment of the Executive by Emeritus are null and void.  The parties hereto
agree that they have expressed herein their entire understanding and agreement
concerning the subject matter of this Agreement and it is expressly agreed that
no implied covenant, condition, term or reservation or prior representation or
warranty shall be read into this Agreement relating to or concerning the subject
matter hereof or any matter or operation provided for herein.

 
8.2  
Further Assurances.  Each party hereto will promptly and duly execute and
deliver to the other party such further documents and assurances and take such
further action as such other party may from time to time reasonably request in
order to more effectively carry out the intent and purpose of this Agreement and
to establish and protect the rights and remedies created or intended to be
created hereby.

 
8.3  
Waiver.  No provision hereof shall be deemed waived and no breach excused,
unless such waiver or consent excusing the breach is made in writing and signed
by the party to be


 
 

--------------------------------------------------------------------------------

 

 

 
charged with such waiver or consent. A waiver by a party of any provision of
this Agreement shall not be construed as a waiver of a further breach of the
same provision.

 
8.4  
Amendments in Writing.  No amendment, modification or rescission of this
Agreement shall be effective unless set forth in writing and signed by the
parties hereto.

 
8.5  
Assignment.  Except as herein expressly provided, the respective rights and
obligations of the Executive and Emeritus under this Agreement shall not be
assignable by either party without the written consent of the other party and
shall, subject to the foregoing, enure to the benefit of and be binding upon the
Executive and Emeritus and their permitted successors or assigns.  Nothing
herein expressed or implied is intended to confer on any person other than the
parties hereto any rights, remedies, obligations or liabilities under or by
reason of this Agreement.

 
8.6  
Severability.  In the event that any provision contained in this Agreement shall
be declared invalid, illegal or unenforceable by a court or other lawful
authority of competent jurisdiction, such provision shall be deemed not to
affect or impair the validity or enforceability of any other provision of this
Agreement, which shall continue to have full force and effect.

 
8.7  
Headings.  The headings in this Agreement are inserted for convenience of
reference only and shall not affect the construction or interpretation of this
Agreement.

 
8.8  
Number and Gender.  Wherever the singular or masculine or neuter is used in this
Agreement, the same shall be construed as meaning the plural or feminine or a
body politic or corporate and vice versa where the context so requires.

 
8.9  
Time.  Time shall be of the essence of this Agreement.

 
8.10  
Governing Law.  This Agreement shall be construed and interpreted in accordance
with the laws of the State of Washington applicable therein, and each of the
parties hereto expressly agrees to the jurisdiction of the courts of the State
of Washington.

 
8.11  
Enurement.  This Agreement is intended to bind and enure to the benefit of
Emeritus, its successors and assigns, and the Executive and the personal legal
representatives of the Executive.

 
8.12  
Attorneys Fees.  In the event of any litigated dispute between or among any of
the parties to this Agreement, the reasonable legal fees and expenses of the
party successful in such dispute (whether by way of a decision by a court or
other tribunal) will be paid promptly by the unsuccessful party upon
presentation by the successful party of an invoice therefor.

 
8.13  
Disputes

 
(a)  
Except as expressly set forth elsewhere in this Agreement, it is mutually agreed
between the parties that arbitration shall be the sole and exclusive remedy to
redress any dispute, claim or controversy (thereinafter referred to as
“dispute”)


 
 

--------------------------------------------------------------------------------

 

 

 
involving the interpretation of this Agreement or the terms, conditions or
termination of this Agreement or the terms, conditions or termination of
Executive’s employment with Emeritus. It is the intention of the parties that
the arbitration award will be final and binding and that a judgment on the award
may be entered in any court of competent jurisdiction and enforcement may be had
according to its terms.

 
(b)  
The arbitrator shall be chosen from a list provided by the American Arbitration
Association and the Arbitration shall be conducted before a single arbitrator in
Seattle, Washington, pursuant to the Employment Dispute Resolution Rules of the
American Arbitration Association then in effect. Emeritus shall bear all
expenses of the arbitration.  Each party shall be responsible for the costs of
their own attorneys and related costs (expert witnesses, exhibits, etc.), except
to the extent that the arbitrator awards attorneys’ fees as part of the
arbitration decision.

 
(c)  
The arbitrator shall not have jurisdiction or authority to change any provision
of this Agreement by alterations of, additions to or subtractions from the terms
hereof. The arbitrator’s sole authority shall be to interpret or apply any
provision(s) of this Agreement.

 
(d)  
The parties agree that the provisions hereof, and the decision of the arbitrator
with respect to any dispute, shall be the sole and exclusive remedy for any
alleged breach of this Agreement or the employment relationship. The parties
hereby acknowledge that since arbitration is the exclusive remedy, neither party
has the right to resort to any federal, state or local court or administrative
agency concerning breaches of this Agreement and that the decision of the
arbitrator shall be a complete defense of any suit, action or proceeding
instituted in any federal, state or local court before any administrative agency
with respect to any dispute which is subject to arbitration as herein set forth.
The arbitration provisions hereof shall, with respect to any dispute, survive
the termination or expiration of this Agreement.


 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF the parties hereto have executed this Agreement effective as
of the date and year first above written.
 
EMERITUS CORPORATION
 


 


 
By:  /s/ Granger
Cobb                                                                
 
        Granger Cobb
 


 
Title:  President and Co-CEO


 


 
/s/ Raymond R. Brandstrom  __________
 
Raymond R. Brandstrom   (Executive)
 


